     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 1 of 10 Page ID #:581



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 Case No. 8:14-CR-00008-JLS-2
12               Plaintiff,                  ORDER GRANTING
                                             DEFENDANT’S MOTION FOR
13         v.                                COMPASSIONATE RELEASE
14   JUAN ALBERTO FERNANDEZ,                 (DOC. 79)

15               Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 2 of 10 Page ID #:582



1              Defendant seeks release or reduction in sentence pursuant to 18 U.S.C.
2    § 3582(c)(1)(A), which is commonly referred to as the compassionate release statute.
3    As set forth herein, the Court GRANTS Defendant’s Motion for Compassionate
4    Release and ORDERS his release forthwith. (Doc. 79.)
5    I.        Background
6              On January 8, 2014, Defendant was charged on three counts of drug-
7    distribution charges. On November 21, 2014, Defendant pleaded guilty to conspiracy
8    to distribute methamphetamine in violation of 21 U.S.C. § 846. (Doc. 41.) On
9    August 28, 2015, the Court sentenced him to 151 months imprisonment to be followed
10   by 5 years of supervised release. (Doc. 61 (Judgment and Commitment Order).)
11   Defendant has been in custody since his arrest in January 2014, about 79 months.
12             Defendant is a young man (age 36), whose current health is very poor.
13   Defendant is morbidly obese. (Ex. A at 5.)1 Diagnosed with diabetes before his
14   sentencing (see PSR ¶ 81), his disease has since progressed and worsened
15   significantly, and he is experiencing severe complications. Defendant’s diabetes
16   appears to be uncontrolled. For example, Defendant’s fasting blood glucose level on
17   June 24, 2020 was 218, more than twice the normal level of under 100. (Ex. A at 10.)
18   Moreover, on March 7, 2020, Defendant’s hemoglobin A1c, a measure of the body’s
19   average blood glucose level for the two to three months before the blood draw, was
20   9.8, a level that corresponds with an average blood glucose level of 235. (Ex. A at
21   14.) His levels have been that poor for at least the past year. (Ex. B at 2 (previous
22   quarterly tests with levels of 8.8, 8.3 & 8.6).) More recently, on August 4, 2020, his
23   blood glucose level was measured within the normal range, but his hemoglobin A1c
24   from the same blood draw was still 8.8, corresponding with an average blood glucose
25   level over the previous two to three months of 206. (See Ex. E at 1-2.)
26             Defendant suffers from complications associated with uncontrolled diabetes.
27   Most alarmingly, Defendant is suffering from Stage 4 Chronic Kidney disease and is
28   1
         All citations herein to Exhibits refer to those attached to Defendant’s Motion.
                                                         2
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 3 of 10 Page ID #:583



1    in need of dialysis, or will be very soon. (Ex. A at 5 (referring to “stage IV kidney
2    failure”); Ex. B at 1-2.) In April of this year, prison medical personnel recommended
3    Defendant be immediately transferred to a facility where he could receive dialysis.
4    (Ex. C. at 4 (“Inmate requires dialysis and thus immediate transfer.”).) However, he
5    has not been transferred due to the ongoing COVID-19 pandemic. (Id. at 1 (“Due to
6    COVID pandemic, there has been a delay in trans[f]er.”). Even preparation for
7    dialysis, placement of an arteriovenous fistula, or “AVF,” has been delayed. (Id.
8    (medical note from April 21, 2020 seeking “[u]rgent” consultation regarding “AV
9    fistula procedure ASAP”); Ex. B. at 6 (medical note from June 28, 2020 stating
10   “Needs referral to Vasc[ular] Surg[eon] for AVF consideration/placement.
11   Unfortunately, this will likely not happen given current COVID related issues with
12   surg[ical] referrals.”).)
13          Defendant also has diabetic retinopathy, a complication of diabetes threatening
14   his sight by damaging blood vessels in his eyes. (Ex. E at 5-6.) He suffers from
15   diabetic cellulitis, a bacterial infection common in diabetics. (Ex. B at 4, 6 (noting
16   elevated white blood cell count (based on a June 24, 2020 blood draw) was likely due
17   to cellulitis of his right leg).)
18          Defendant suffers from secondary hyperparathyroidism, where low calcium
19   levels in the body are caused by disease. (Ex. B at 7.) He also suffers from gout, a
20   form of arthritis common in diabetes. (Ex. H at 4.) Beyond these complications,
21   Defendant suffers from hypertension, and his blood pressure is not well controlled.
22   (Ex. A at 5 (151/92), Ex. B at 2 (143/90 & 153/94).) He also suffers from
23   hyperlipidemia (high cholesterol), but his blood cholesterol levels were most recently
24   measured within normal limits in March 2020. (Ex. A at 15-16.)
25          Because of Defendant’s poor health, on July 28, 2020, the Warden of
26   Defendant’s facility recommended release. (Ex. A at 1-3.) The Warden wrote that
27   Mr. Fernandez satisfied the criteria for “debilitated medical condition,” based on his
28   Stage IV kidney failure, diabetes type II, morbid obesity, hypertension, secondary
                                                3
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 4 of 10 Page ID #:584



1    hyperthyroidism, and hyperlipidemia. (Id. at 1.) The Warden wrote: “Mr. Fernandez’s
2    prognosis is poor, [and] he will soon suffer a significant disability in which his
3    continued incarceration will be difficult. Also, based upon his medical diagnoses, he
4    is considered high-risk for COVID-19 mortality.” (Id.) The Warden’s
5    recommendation was supported by Dr. Ford’s report, who chronicled Defendant’s
6    many health problems and noted that he was at high risk of dying if he contracted
7    COVID-19. (Id. at 5-7.)
8           August 4, 2020, the Office of the General Counsel for the BOP reviewed the
9    Warden’s recommendation and rejected it. (Ex. G.) General Counsel acknowledged
10   that Defendant “will likely require hemodialysis in the near future,” and that “he is
11   pending a consult for arteriovenous (AV) fistula placement.” (Id. at 2.) But
12   ultimately, General Counsel rejected the Warden’s recommendation, noting that
13   Defendant’s medical conditions do not currently interfere with “activities of daily life”
14   and that he is “currently working” within the prison. (Id.) General Counsel either did
15   not know about or simply did not discuss the delays in transfer (and thus, delays in
16   receiving indicated medical treatment for near end-stage renal failure) as a result of
17   the COVID-19 pandemic.2 Moreover, General Counsel’s rejection does not
18   acknowledge the grave risk to Defendant should he contract COVID-19. (Cf. Ex. A at
19   5 (“[Defendant] is considered a high risk for COVID-19 mortality in the future.”).)
20   II.    Standard
21          The First Step Act permits an inmate who first exhausts certain administrative
22   remedies to seek compassionate release from the court that sentenced him. 18 U.S.C.
23
     2
24     Apparently, at least as of July 28, 2020, Defendant’s need for dialysis was not an emergency. It
     may not yet be an emergency. The urgency of the need is described in the record as Defendant’s
25   needing dialysis “soon” or “imminently.” (See Ex. A at 5-6.) But Defendant’s doctor has repeatedly
     expressed the current, urgent need to prepare for when Defendant’s need for dialysis becomes an
26   emergency. (See, e.g., Ex. B at 6 (medical note from June 28, 2020 stating that Defendant “[n]eeds
     to be transferred ASAP to a medical center or institution capable of providing [dialysis].”); Ex. C at
27   1 (medical note from Apr. 21, 2020 indicating the need for an “urgent” referral of Defendant for
     placement of AVF for dialysis); id. at 4 (medical note from April 8, 2020 stating that “Inmate
28   requires dialysis and thus immediate transfer.”); id. at 2 (medical note from March 11, 2020 (stating
     that Defendant needed referral for AVF placement and to be transferred).)
                                                      4
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 5 of 10 Page ID #:585



1    § 3582(c)(1)(A). Specifically, the sentencing court may modify an inmate’s sentence
2    where (1) the inmate exhausts his administrative remedies (or after the passage of 30
3    days after receipt by the warden of an inmate’s request); (2) the inmate establishes
4    “extraordinary and compelling reasons” for the requested sentence reduction; and
5    (3) the proposed reduction is consistent with the applicable United States Sentencing
6    Commission’s Policy Statement. Id.
7          That Policy Statement, developed by the Sentencing Commission as required by
8    28 U.S.C. § 994(a)(2)(C), is found in the United States Sentencing Guidelines
9    (“USSG”), § 1B1.13. In relevant part, the provision states:
10                Upon motion . . . under 18 U.S.C. § 3582(c)(1)(A), the court may
11         reduce a term of imprisonment (and may impose a term of supervised
12         release with or without conditions that does not exceed the unserved
13         portion of the original term of imprisonment) if, after considering the
14         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
15         applicable, the court determines that . . . (1)(A) [e]xtraordinary and
16         compelling reasons warrant the reduction . . . ; (2) [t]he defendant is not
17         a danger to the safety of any other person or to the community, as
18         provided in 18 U.S.C. § 3142(g); and (3) [t]he reduction is consistent
19         with this policy statement.
20   USSG § 1B1.13.
21         An inmate’s health may constitute an “extraordinary and compelling reason”
22   for release or reduction in sentence under the Policy Statement. See id. cmt. 1(A).
23   This may be met where the inmate suffers from a terminal illness or, alternatively,
24   where he suffers from “a serious physical or medical condition, . . . a serious
25   functional or cognitive impairment, or [a] deteriorat[ion] of physical or mental health
26   because of the aging process,” and those condition(s) or that deterioration must
27   “substantially diminish[] the ability of the defendant to provide self-care within the
28   environment of a correctional facility.” Id. An inmate may also establish an
                                                5
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 6 of 10 Page ID #:586



1    “extraordinary and compelling reason other than, or in combination with” his health.3
2    See id. cmt. 1(D) (“other reasons” provision).
3           Relevant here, the § 3553(a) factors include “(1) the nature and circumstances
4    of the offense and the history and characteristics of the defendant; [and] (2) the need
5    for the sentence imposed . . . (C) to protect the public from further crimes of the
6    defendant; and (D) to provide the defendant with . . . medical care.” 18 U.S.C.
7    § 3553(a). The § 3142(g) inquiry requires the Court to consider “the nature and
8    seriousness of the danger to any person or the community that would be posed by the
9    person’s release.” 18 U.S.C. § 3142(g)(4).
10   III.   Discussion
11          A.      Exhaustion Requirement
12          The parties agree Defendant has met the exhaustion requirement of 18 U.S.C.
13   § 3582(c)(1)(A). (See Mot. at 7.)
14          B.      Extraordinary and Compelling Reason
15          The parties also agree that Defendant has established an extraordinary and
16   compelling reason for sentence reduction. (Id.) The Court agrees.
17          Defendant seeks release based on the ongoing pandemic and his poor health. As
18   a general matter, concerns regarding contracting COVID-19 while incarcerated do not
19   justify an inmate’s release or reduction in sentence. See, e.g., United States v. Drobot,
20   Case No. 8:14-cr-00034-JLS (C.D. Cal. July 21, 2020) (Doc. 330); United States v.
21   Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean to minimize the risks that
22
     3
23     By its terms, Comment 1(D) requires that the “other reasons” must be as “determined by the
     Director of the Bureau of Prisons.” However, the Policy Statement has not been revised since the
24   First Step Act, which eliminated the requirement that Bureau of Prisons file a motion on behalf of an
     inmate. The Court has previously held that the passage of the First Step Act expanded the Court’s
25   discretion to include release under this “other reasons” provision of the Policy Statement. See
     United States v. Battani, Case No. 8:16-CR-00166-JLS (C.D. Cal., Sept. 3, 2020) (Doc. 47). Other
26   courts are in accord. See, e.g., United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019)
     (“Read in light of the First Step Act, it is consistent with the old policy statement and with the
27   Commission guidance more generally for courts to exercise similar discretion as that previously
     reserved to the BoP Director in evaluating motions by defendants for compassionate release.”);
28   United States v. Rodriguez, 424 F. Supp. 3d 674, 682-83 (N.D. Cal. 2019) (considering, but
     rejecting, an inmate’s motion for compassionate release under the “other reasons” provision).
                                                      6
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 7 of 10 Page ID #:587



1    COVID-19 poses in the federal prison system, . . . [b]ut the mere existence of
2    COVID-19 in society and the possibility that it may spread to a particular prison alone
3    cannot independently justify compassionate release . . . .”); United States v. Franklin,
4    No. 07-CR-178 (JDB), 2020 WL 4049917, at *2 (D.D.C. July 20, 2020) (rejecting
5    argument “that COVID-19 is by itself an ‘extraordinary and compelling reason’
6    warranting compassionate release”); Briggs v. United States, No. 4:17-CR-33, 2020
7    WL 4032136, at *2 (E.D. Va. July 16, 2020) (acknowledging “the magnitude of the
8    COVID-19 pandemic and its effect on prisons,” but nevertheless concluding that “the
9    pandemic alone does not warrant compelling and extraordinary reasons for the release
10   of all inmates”); United States v. Wade, No. 5:15-CR-00458-EJD-1, 2020 WL
11   3254422, at *2 (N.D. Cal. June 16, 2020) (“[G]eneralized concerns about COVID-19,
12   without other factors showing present extraordinary and compelling reasons to
13   warrant modification of a sentence and immediate release from custody, are
14   insufficient.”).
15          However, here, the Court determines that Defendant has established an
16   extraordinary and compelling reason for a sentence reduction under the “other
17   reasons” provision of the Policy Statement. Defendant’s extremely poor health, and
18   more specifically his near end-stage renal failure occasioned by his uncontrolled
19   diabetes, together with both the BOP’s apparent inability to transfer him (or surgically
20   prepare him) for dialysis and the ongoing COVID-19 pandemic all combine to
21   establish extraordinary and compelling reasons grounds for sentence reduction.
22          C.     Relevant § 3553(a) Factors and § 3142(g) Danger to the
23                 Community Inquiry
24          The Court next considers the relevant § 3553(a) factors and whether Defendant
25   is a danger to the community.
26          The § 3353(a) factors include consideration of Defendant’s medical care. 18
27   U.S.C. § 3553(a)(2)(D). The delays in transferring Defendant to a facility where he
28   can receive dialysis and in evaluating Defendant for AVF placement is deeply
                                               7
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 8 of 10 Page ID #:588



1    troubling. The Court acknowledges that the BOP’s actions as to the individual inmate
2    in this case may be limited by its overarching need to implement measures to slow or
3    stop transmission of the novel coronavirus; however, as a result of that overarching
4    need, the need to provide medical care to Defendant in this case counsels in favor of
5    reduction in sentence.
6          As for the nature and circumstances of Defendant’s offense and his history and
7    characteristics, Defendant’s crime of conspiracy to distribute methamphetamine is a
8    serious offense. However, Defendant’s admitted role in the conspiracy was limited to
9    the sale of less than 80 grams of methamphetamine (see PSR ¶¶ 23), a relatively small
10   amount. And although Defendant’s past includes a lengthy history of drug-related
11   offenses, it also includes mitigating circumstances from Defendant’s childhood and
12   significant efforts by Defendant while incarcerated to find another way of life. (See
13   PSR ¶ 90.) Specifically, after Defendant was arrested but before he pleaded guilty,
14   Defendant completed his General Education Development (GED) degree. (Id.)
15   Before he was sentenced, he completed classes on Habit Awareness, Learning Styles,
16   Computers, Substance Abuse, and Breaking Barriers. (Id.) Since that time, according
17   to the Warden, he has completed a 1,200-hour Electrical Apprenticeship. (Ex. A at 2.)
18   On balance, these factors also counsel in favor of a reduction in sentence.
19         The final relevant § 3553(a) factor, “the need . . . to protect the public from
20   further crimes of the defendant,” overlaps significantly with the § 3142(g) inquiry that
21   requires the Court to consider “the nature and seriousness of the danger to any person
22   or the community that would be posed by the person’s release.” 18 U.S.C.
23   § 3142(g)(4). Here, Defendant has been incarcerated since early 2014. He had a
24   significant methamphetamine addiction, using approximately 4 grams per day. (See
25   Ex. A at 2 (“Mr. Fernandez self-reported a history of substance abuse beginning . . . at
26   age 14 until his arrest.”).) But the record is devoid of any suggestion that Defendant
27
28
                                                8
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 9 of 10 Page ID #:589



1    has engaged in any drug activity while incarcerated;4 instead, he has completed Drug
2    Education and Non-Residential Drug Abuse Programs. (Id.) Additionally, none of
3    Defendant’s criminal convictions involved the threat of or use of violence, and there is
4    no suggestion of gang affiliation in Defendant’s record. (See PSR ¶¶ 46-68, 77.) On
5    balance, therefore, the Court concludes that Defendant does not pose a danger to the
6    community that cannot be addressed by terms of supervised release.
7    IV.      Conclusion
8             As set forth herein, and in the absence of opposition by the Government, the
9    Court concludes that Defendant has met the requirements for compassionate release
10   pursuant to 18 U.S.C. § 3582(a)(1)(C). Therefore, the Court hereby ORDERS:
11            Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court may “impose a term of . . .
12   supervised release with or without conditions that does not exceed the unserved
13   portion of the original term of imprisonment.” Pursuant to this authority, the Court
14   imposes a new, additional term of supervised release to run through the unserved
15   portion of defendant’s original term of imprisonment, that is, to and including
16   defendant’s current calculated release date of June 14, 2025.
17            The terms of such supervised release shall be the same as the terms
18   of supervised release specified in the August 28, 2015 Judgment and Commitment
19   Order, with the exception that the following General Order shall apply: Amended
20   General Order 20-04.
21            Before being released from BOP custody, defendant shall submit to a health
22   screening by BOP and, if defendant is found to be exhibiting symptoms consistent
23   with COVID-19 or he is confirmed to have COVID-19, the BOP shall inform the
24   Court, and defendant shall not be released to the public absent further order of the
25   Court.
26            During the period of supervised release, defendant shall comply with national,
27
     4
28     Indeed, in advocating for his release, the Warden’s refers to only to “two low-level disciplinary
     infractions.” (Ex. A at 2.)
                                                       9
     Case 8:14-cr-00008-JLS Document 80 Filed 09/14/20 Page 10 of 10 Page ID #:590



1    state, and local public-health orders regarding COVID-19.
2          Upon completion of this term of supervised release, defendant shall serve
3    the original term of supervised release specified in the August 25, 2015 Judgment and
4    Commitment Order, with the exception that the following General Order shall apply:
5    Amended General Order 20-04.
6          The BOP is ordered to effectuate a reduced sentence of imprisonment to TIME
7    SERVED, which will be effective upon the next regular business day following the
8    successful completion of the health screening described above.
9          IT IS SO ORDERED.
10         Dated: September 14, 2020
11
12                                         _________________________________
                                           The Hon. Josephine L. Staton
13
                                           United States District Judge
14
15
16   CC:        BOP
                USMS
17              USPPO
18
19
20
21
22
23
24
25
26
27
28
                                              10
